Mitchell, J.
Defendants’ first 14 assignments of error are so clearly without merit as not to require discussion. The letters to them from their correspondents were, as to plaintiffs, mere hearsay. The three letters written by defendants to plaintiffs were not material or relevant to any issue in the case. If there was any error in refusing to allow the witness Walsh to answer the question whether the claim against Lawson could have been collected, it was cured by the fact that he was subsequently permitted to answer it, and to testify fully as to all the facts upon which he based his opinion. The only remaining question is that raised by the fifteenth assignment of error, viz., that the verdict was not justified by the evidence. It is impossible to determine just how the jury arrived at the amount of their verdict. There are several different ways by which they might have done so, any one of which would have been justified by the *399evidence. It will be observed that defendants do not allege, and we do not find any evidence, that they had any contract with plaintiffs as to rates or terms for making collections. They simply allege in their counterclaim that the services were reasonably worth the amounts claimed. Moreover, Exhibit B shows that it was O. H. Peck individually, and not the plaintiffs, who subscribed to defendants’ collection agency. It must also be remembered that demands against Peck individually could not be set up as a counterclaim to plaintiffs’ demand. Neither do we discover a scintilla of competent evidence tending to show that defendants were entitled, in any view of the case, to more than 10 per cent., or $8.90, on the Ams-den claim. With these facts in mind, it can hardly be necessary to review the evidence to show that it justified the verdict.
Order affirmed.